Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14, 17-20, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiel (US Pub 20070020465).
Regarding claims 1, 3, 5, 6-7, 22-24: Thiel teaches a coated article comprising the following.

    PNG
    media_image1.png
    409
    697
    media_image1.png
    Greyscale

	The Ti primers are deposited as a metal and subsequently oxidized (0036, 0039, 0043) and the transmittance is at least 70% (0012, 0021, 0056).
	The 1st Ag layer 46 can have a thickness of 130A (0035), the 2nd Ag (58) can have a thickness of 130A (0038) and the 3rd Ag (70) can have a thickness of 120A (0042) which provides for a total of 380A (38nm). 
	Although the above fails to meet the limitation of the 1st Ag being thinner than the 2nd Ag, as Thiel does teach that the 2nd Ag can be made to have a thickness greater than the 1st Ag (see 0038), it would have been obvious to one having ordinary skill at the time of invention to make the 2nd Ag thicker than the 1st with a reasonable expectation of success.
Regarding claim 25: Although not shown, Thiel does teach that their 4th dielectric can be that taught for the first, second or third dielectrics (0044) which as shown, include a zinc oxide over a zinc stannate film. 

Regarding claims 8-12 and 13: As discussed above, Thiel teaches the following coated article.

    PNG
    media_image1.png
    409
    697
    media_image1.png
    Greyscale

	The Ti primers are deposited as a metal and subsequently oxidized (0036, 0039, 0043) and the transmittance is at least 70% (0012, 0021, 0056).
The 1st Ag layer 46 can have a thickness of 130A (0035), the 2nd Ag (58) can have a thickness of 130A (0038) and the 3rd Ag (70) can have a thickness of 120A (0042). 
	Although the above fails to meet the limitation of the 1st Ag being thinner than the 2nd Ag, as Thiel does teach that the 2nd Ag can be made to have a thickness greater than the 1st Ag (see 0038), it would have been obvious to one having ordinary skill at the time of invention to make the 2nd Ag thicker than the 1st with a reasonable expectation of success.
	The article has a sheet resistance of 0.6-1.7ohms/square (see 0012, 0021, 0056) which overlaps the claimed ranges. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose resistivity within Thiel’s workable range (MPEP 2144.05).
Regarding claims 14, 17-20: As discussed above, Thiel teaches the following coated article.

    PNG
    media_image2.png
    409
    695
    media_image2.png
    Greyscale

	The Ti primers are deposited as a metal and subsequently oxidized (0036, 0039, 0043) and the transmittance is at least 70% (0012, 0021, 0056).
The 1st Ag layer 46 can have a thickness of 130A (0035), the 2nd Ag (58) can have a thickness of 130A (0038) and the 3rd Ag (70) can have a thickness of 120A (0042). 
	Although the above fails to meet the limitation of the 1st Ag being thinner than the 2nd Ag, as Thiel does teach that the 2nd Ag can be made to have a thickness greater than the 1st Ag (see 0038), it would have been obvious to one having ordinary skill at the time of invention to make the 2nd Ag thicker than the 1st with a reasonable expectation of success.
	Thiel fails to explicitly disclose the reflectance, however, given that Thiel’s article has the same structure as Applicants’, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Alternatively, in the instance Applicants argue against the reflectance being inherent, it is noted that the properties would have at least been obvious. Specifically, given that Thiel’s article has a transmittance of at least 70%, reflectance would be 0-30% overlapping the range claimed. As overlapping ranges has been held by the courts to provide for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose reflectivity within Thiel’s workable range (MPEP 2144.05).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-14, 17-20, 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 14-17, 21 of copending Application No. 16/830814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed June 21, 2022 have been considered but are not persuasive.
Applicants initially argue that Thiel does not disclose or suggest any total combined metallic layer thickness range for a coating consisting of three metallic layers, specifically at least 38 and not more than 43nm as recited in claim 1 nor does Thiel take into consideration the significance of the total metallic layer thickness has on sheet resistance, visible transmittance, visible reflectance and color. 
This is not persuasive. Initially, although Thiel may not explicitly state “the total thickness of metallic layers being…”, Thiel clearly points to exact thickness of 130A for a first metallic (0035), 130A for a 2nd (58) and 120A for a 3rd Ag (70) which provides for a total of 380A (38nm) and falls within the claimed range. Additionally, although Applicants argue that Thiel does not disclose the significance of total metallic layer thickness on sheet resistance, visible transmittance, visible reflectance and color, Thiel does not need to. Instead, Thiel only has to teach a total thickness as claimed which it does for reasons above. Further, although Applicants assert that Thiel does not teach the significance of thickness on sheet resistance and visible transmittance, the Examiner points to par. 0056 in Thiel which discusses that thicknesses of the metallic layers affects resistance and visible transmittance. Specifically, with increased thickness, comes reduced resistance and reduced visible transmittance. As such, not only does Thiel suggest the significance of Ag thickness but it would be well within the skill in the art to adjust the thicknesses of each layer, and in turn also the total resulting therefrom, for desired resistance and transmittance. Also, Thiel desires resistance of 0.6-1.7, which overlaps Applicants disclosed amount, and transmittance of 70% or more (0056) which is Applicants desired amount. 
Applicants also argue, in summary, that their total combined thickness of at least 38nm and nor more than 43nm provides a sheet resistance of not greater than 0.85 while providing a light transmittance of at least 70% and a visible reflectance of not greater than 20% and there is no way to determine from Thiel that such a coating with a total metallic thickness will have a sheet resistance of not greater than 0.85, a visible transmittance of at least 70% or a visible reflectance of not greater than 20%.
This is not persuasive. Initially it appears Applicants are arguing that their total thickness range of 38 to 43 is critical in achieving the properties but the Examiner first points out that the total thickness is only recited in claim 1 and not the other independent claims 8 and 14. Additionally, Applicants Examples 5-9 which have a total outside the range still provide for a sheet resistance of not greater than 0.85 and transmittance of at least 70%. As such, there does not appear to be anything critical about a total thickness range being 38-43nm for obtaining the argued resistance and transmittance. Additionally, in regards to the resistance and transmittance, the Examiner again points to par 0056 in Thiel which not only clearly suggest the metallic layer thickness affecting the resistance and transmittance but Thiel goes even further by suggesting a desirable resistance being that which overlaps Applicants desired range and a transmittance being Applicants’ desired range. As such, one having ordinary skill reading Thiel would readily conclude that Thiel’s coating can obtain Applicants’ argued resistance and transmittance. With regard to Applicants arguing reflectance, it is noted that as Thiel’s coating meets that claimed, then the reflectance would be reasonably expected to be present. As Applicants have yet to provide any evidence to the contrary, the rejection is maintained. Additionally, there is nothing shown in the Tables of Applicants Examples in their specification or remarks that would indicate such a reflectance would not be obtained if the total was outside the range. 
Applicants argue that according to the inventors, in order to obtain a visible transmittance of greater than or equal to 70%, the sheet resistance of Thiel’s coating would be 1 but this is not persuasive because not only is this attorney argument with no evidence to support such conclusion, but as mentioned above, Thiel clearly teaches that their coating can have a resistance in a range overlapping Applicants while also, obtaining a transmittance as claimed. As such, one having ordinary skill would reasonably conclude Thiel’s coating to obtain both properties argued. 
Applicants additionally point to their Samples 1, 2 and 4 in their specification having a total of 38-43nm, wherein the first metal is thinner than the second, to show such features obtain a resistance of less than 0.85, a transmittance of at least 70%, a reflectance of less than 20% and certain color values and it would not have been reasonable to expect Thiel’s coating to produce such properties without employing hindsight reasoning. 
This is not persuasive. It appears that Applicants are again arguing criticality for their total thickness, but now in combination with the first metal being thinner than the second, and the Examiner first notes that again, the total thickness is not even claimed in independent claims 8 and 14. Additionally, although Applicants attempt to argue criticality, the Examiner first points to Sample 3 in Applicants specification which has the total but not the first metal being thinner than the second, and it still has the argued properties. Further, Samples 5-9 in Applicants specification do not have the total but still have the argued visible transmittance, resistances, etc. As such, again, there does not appear to be anything critical with Applicants thicknesses in obtaining the resistance and transmittance. 
Regarding the reflectance, the Examiner notes that there is nothing in any of the Tables in Applicants specification to indicate the thickness features being critical nor does Applicants remarks provide any evidence to support criticality. The Examiner points out that reflectance values are not even shown in any of the Tables within the specification. In the instant case, although Thiel may not explicitly recite Applicants argued reflectance, as mentioned previously, as Thiel coating meets the requirements claimed, the properties would be expected to be inherent. 
Regarding color, the Examiner notes that there is nothing in any of the Tables in Applicants specification to indicate the thickness features being critical nor does Applicants remarks provide any evidence to support criticality. Specifically, when comparing all the samples both in the specification and remarks, there are more than just the thicknesses of metallic layers changing and it is unclear what is directly affecting the color. The Examiner also points out that color is also not even claimed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784